       Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                   Plaintiff,

                              v.                           CIVIL ACTION
                                                           NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts,

                                   Defendant.


                            AFFIDAVIT OF MICHELLE K. TASSINARI

       I, Michelle K. Tassinari, on oath depose and state on personal knowledge and based on

my review of the records of the Elections Division of the Office of the Secretary of the

Commonwealth of Massachusetts (hereinafter, “the Elections Division”) as follows:

       1.      I am the director and legal counsel to the Elections Division. I have been legal

counsel since April 2000 and director since 2005. As such, I have personal knowledge of the

matters set forth herein.

       2.      The Elections Division is responsible for administration of state and presidential

primaries and elections in the Commonwealth, including, among other things, responsibility for

the printing of nomination papers, the receipt of certified nomination papers, and the printing of

candidate lists and ballots, both official and absentee.
       Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 2 of 19




       3.      I am familiar with the candidacy of Shiva Ayyadurai for United States Senate,

first as a Republican candidate in the September 1, 2020 primary election, and now as a write-in

candidate for next week’s general election.

       4.      Following the September 1 primary, on September 9, 2020, my office received a

public records request from Ayyadurai for: “(1) All Scanned Digital Ballot Images from all

jurisdictions in Massachusetts pertaining to the September 1, 2020, State Primary; (2) All Cast

Vote Records (CVRs) from all jurisdictions in Massachusetts pertaining to the September 1,

2020, Massachusetts State Primary; and (3) The List of Vote Records (LVR), also called the

Vote Cast Log, Cast Ballot Log, or other designation, from all jurisdictions in Massachusetts

pertaining to the September 1, 2020, Massachusetts State Primary.” On September 21, 2020,

Ayyadurai filed with my office a “follow up” to his request in which he reiterated his request,

apparently under the mistaken belief that our response to his request was due within 10 calendar

days instead of 10 business days.

       5.      At 10:47am on September 24, I responded to Ayyadurai by email, informing him

that no responsive records existed and that no ballot images existed because the certification of

voting equipment in Massachusetts prohibits the capturing of ballot images. Ayyadurai

responded seeking a citation for the prohibition on capturing ballot images. I responded again at

11:44am on September 25, attaching copies of the certification for two different types of digital

scan equipment in Massachusetts (which, in any event, are not used by every municipality in

Massachusetts – some do not use scanning equipment to tabulate ballots). Copies of these emails

and the attachments are attached hereto as Exhibit 1.
       Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 3 of 19




       6.      Ayyadurai then began claiming on social media that the Secretary of State’s office

had unlawfully destroyed ballots.

       7.      Those statements were plainly false because, as I told Ayyadurai in an email

response, all of the paper ballots – i.e., the only ballots – from the September 1 primary are being

retained under seal by local election officials in accordance with state and federal law.

       8.      On September 24, 2020, Ayyadurai Tweeted this false claim:




       9.      The Elections Division is always concerned about false information being

disseminated about the election process, as this can be a form of voter suppression. These

concerns are particularly heightened this year, since we know that multiple state-sponsored and

private actors engaged in widespread disinformation campaigns in the 2016 presidential election

and are doing so now, in an attempt to influence the outcome of the election. For example, on

September 28, 2020, the FBI and the Cybersecurity and Infrastructure Security Agency (CISA)

issued a joint alert regarding the threat posed by election disinformation:

http://ic3.gov/Media/Y2020/PSA200928.

       10.     I asked our office’s Communications Director, Debra O’Malley, to report the

Tweet to Twitter as false.
       Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 4 of 19




       11.     That is the one and only time that I, or to my knowledge, anyone in my office, has

reported any of Ayyadurai’s Tweets to Twitter for any reason.

       12.     We have no control over Twitter or its complaint process. We do not have any

input into whether Twitter imposes a sanction such as removing a Tweet or suspending a user’s

account. In fact, Twitter does not tell us what, if any, action they take in response to a complaint

we submit; we merely receive what appears to be an automated reply stating that they will

investigate and contact us if they need more information.



Signed under the pains and penalties of perjury this 29th day of October, 2020.



                                              /s/ Michelle K. Tassinari
                                              Michelle K. Tassinari
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 5 of 19




                      EXHIBIT 1
                Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 6 of 19


Sterman, Anne (AGO)

From:                Tassinari, Michelle (SEC) <Michelle.Tassinari@sec.state.ma.us>
Sent:                Thursday, September 24, 2020 10:47 AM
To:                  vashiva@vashiva.com
Subject:             Records Request


Good Morning‐

I am writing to acknowledge receipt of your request for records. Please note, that this Office does not maintain voter
tabulation software, firmware or hardware. While this office certifies voting equipment, as required by law, we do not
purchase or lease equipment. Once equipment is approved by this Office, cities and towns can purchase or lease such
equipment. Accordingly, this Office has no records responsive to your request.

Further, to the extent you request the same information from local election officials, please note that the approval of
digital scan equipment in Massachusetts specifically prohibits the capturing of ballot images.

Michelle K. Tassinari
Director and Legal Counsel
Elections Division
One Ashburton Place, Room 1705
Boston, MA 02108
617‐727‐2828




                                                            1
                Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 7 of 19


Sterman, Anne (AGO)

From:                Tassinari, Michelle (SEC) <Michelle.Tassinari@sec.state.ma.us>
Sent:                Friday, September 25, 2020 11:44 AM
To:                  Shiva Ayyadurai
Subject:             RE: Records Request
Attachments:         DS200.Certification.5.2014.pdf; ImageCast.Certification.5.2014.pdf


Shiva‐

Attached please find the certification of two different types of digital scan equipment in Massachusetts.

Please note that while the ballot images are not stored, the actual ballots voted on at any federal election are secured
and stored for 22 months in accordance with federal law. However, under state law, those ballots must remain sealed
until such time as they can be destroyed.

Michelle K. Tassinari
Director and Legal Counsel
Elections Division
One Ashburton Place, Room 1705
Boston, MA 02108
617‐727‐2828



From: Shiva Ayyadurai <vashiva@vashiva.com>
Sent: Thursday, September 24, 2020 11:22 AM
To: Tassinari, Michelle (SEC) <Michelle.Tassinari@sec.state.ma.us>
Subject: Re: Records Request

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts mail
system. Do not click on links or open attachments unless you recognize the sender and know the
content is safe.


Michelle,

Kindly refer me to the statute or law, in which the "...approval of digital scan equipment in Massachusetts
specifically prohibits the capturing of ballot images."

Thank you in advance.

Warmest regards,

Dr. Shiva Ayyadurai
US Senate Candidate.


On Thu, Sep 24, 2020 at 10:47 AM Tassinari, Michelle (SEC) <michelle.tassinari@state.ma.us> wrote:

                                                            1
                  Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 8 of 19
 Good Morning-



 I am writing to acknowledge receipt of your request for records. Please note, that this Office does not maintain
 voter tabulation software, firmware or hardware. While this office certifies voting equipment, as required by
 law, we do not purchase or lease equipment. Once equipment is approved by this Office, cities and towns can
 purchase or lease such equipment. Accordingly, this Office has no records responsive to your request.



 Further, to the extent you request the same information from local election officials, please note that the
 approval of digital scan equipment in Massachusetts specifically prohibits the capturing of ballot images.



 Michelle K. Tassinari

 Director and Legal Counsel

 Elections Division

 One Ashburton Place, Room 1705

 Boston, MA 02108

 617-727-2828




--
Office of V.A. Shiva Ayyadurai, Ph.D.
VA SHIVA | Know the Truth - Find Your Way - Be the Light™
1.617.631.6874 | vashiva.com | twitter: @va_shiva

Advancing Health
CytoSolve® | Systems Health® | Your Body, Your System® | Know Thy Face™

Inspiring Innovation
Innovation Corps | General Interactive | EchoMail® | ChefCare® | Millennium

Integrating East & West, Science & Tradition, Ancient & Modern
International Center for Integrative Systems | Certified R.A.W.® | Certified C.L.E.A.N.®




                                                                     2
                      Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 9 of 19
~ Innovation Anytime, Anyplace by Anybody ~ www.inventorofemail.com ~

Confidentiality Notice: The information contained in this email and any attachments to it is intended only for the use
of the intended recipient and may be confidential and/or privileged. If any recipient of this communication is
not the intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying attachments
or other information contained herein is strictly prohibited, and may be unlawful. If you have received this
communication in error, please immediately notify the sender by return email, destroy this email and any and all copies
thereof (including any attachments) without reading them or saving them in any manner. Thank you.


----------------------------
This message (including any attachments) contains confidential information intended for a specific individual and purpose, and is protected by law. If you are not
the intended recipient of this e-mail (even if the e-mail address above is yours), (i) you may not use, copy or retransmit it, (ii) please delete this message and (iii)
please notify the sender immediately. Any disclosure, copying, or distribution of this message or the taking of any action based on it, is strictly prohibited.
----------------------------




                                                                                    3
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 10 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 11 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 12 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 13 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 14 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 15 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 16 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 17 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 18 of 19
Case 1:20-cv-11889-MLW Document 15-2 Filed 10/29/20 Page 19 of 19
